Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10.776,914 and US 9,990,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 19-21 and 23-38 are allowed because the prior art or the prior art of record specifically, US 2009/0185731 A1 to Ray et al, US 2008/0205717 A1 to Reeves et al, US 7,574,031 B2 to Dehmeshki and US 2008/0317314 A1 Schwartz et al, does not disclose:
. . . . to finalize an active object in the previous slice image, of claims 19 and 38 combined with other features and elements of the claims;
Claims 20, 21 and 23-35 depend from an allowable base claim and are thus allowable themselves;
 . . . identify the active object as the trachea based on a length of the active object, of claim 36 combined with other features and elements of the claims;
Claims 37 depends from an allowable base claim and is thus allowable itself.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662